Case: 2:19-cr-00163-SDM Doc #: 177 Filed: 05/10/21 Page: 1 of 2 PAGEID #: 1437

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
v. : CASE NO: 2:19-CR-163-002
: JUDGE MORRISON
LI CHEN,
SSN; ***-*.9333
Defendant.
and

NATIONWIDE CHILDREN'S HOSPITAL
Garnishee.

FINAL ORDER OF GARNISHMENT

On March 22, 2021 a Writ of Continuing Garnishment (“Writ”) was duly issued to the
Garnishee, (“Garnishee”). (Doc.No. 156) The Writ was served upon the Garnishee on March 29,
2021.(Doc.No. 167, Exhibit B).

Pursuant to the Writ, the Gamishee filed an Answer on April 5, 2021 stating that Garnishee is
in possession, custody or has in its control, personal property belonging to and due the Defendant;
that Defendant’s TIAA Retirement Account is in the custody, control or possession of the Garnishce.
(Doc.No. 163)

The Defendant was notified of her right to a hearing and has requested a hearing to
determine exempt property. However, none of Defendant’s claimed exemptions prevent this

current action requested by Plaintiff.
Case: 2:19-cr-00163-SDM Doc #: 177 Filed: 05/10/21 Page: 2 of 2 PAGEID #: 1438

IT IS HEREBY ORDERED that Nationwide Children’s Hospital is hereby authorized to
pay to the United States the Defendant’s retirement account and to forward said amount to the
Clerk, U.S. District Court, 85 Marconi Boulevard, Columbus, Ohio 43215
Dated: 5-(0-A-

Onn

A.

UNITED STATES DISTRICT JUDGE
